Title: To Thomas Jefferson from Pierce Butler, [17 August 1793]
From: Butler, Pierce
To: Jefferson, Thomas



Dear Sir
Saturday Morning [17 Aug. 1793]

Permitt me to ask You to run Your Eye over the enclosed; and to tell me if the Post mention’d therein is likely to be Establishd. Tho’ the present are not the times for me, or a person of my political sentiments, to be under personal Obligations, Yet it is a duty I owe to the State I represent not to let the Applications of any of it’s Citizens sink with me. I shall make them known, whenever they are forwarded to me, in such a way as neither to subject myself to Any Mortification by Refusal, nor to A personal Obligation by granting them. I have the honor to be with Sentiments of sincere Regard and Esteem Dear Sir Yr. Most Obedt. Servt:

P Butler

